The present application is being examined under the pre-AIA  first to invent provisions. 
The disclosure is objected to because of the following informalities: The status of the parent application needs to be updated.  
Appropriate correction is required.
Claim 1and 5-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, “high resolution/high accuracy mass spectrometry” is a relative phrase with no minimum requirements stated.  Claim 2 sets a definite minimum value for FWHM and mass accuracy.  This is also the broadest value that examiner was able to find in the instant description.  Since claim 1 doesn’t give any definite minimum standard, it appears that applicant wishes broader coverage than is found in claim 2.  However, it is not clear at which point that high resolution and/or high accuracy is intended to start.  So that it appears that applicant is attempting to set an arbitrary minimum that might change depending on what applicant chooses to call high resolution and/or high accuracy rather than based on a definite set of values.  For that reason, claim 1 is not definite.  The additionally listed claims are dependent from claim 1 and fail to remedy the issue.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho (Journal of Chromatography A 2008, 1201. 183–190) or Thevis (Analytical Chemistry 2005, 77, 3579-3585, hereinafter called Thevis AC ’05) in view of Maygoo (Thesis 2008) and Winger (Journal of the American Society for Mass Spectrometry 1993, 4, 566-577) or Dodonov (European Journal of Mass Spectrometry 2000, 6, 481-490).
In the paper Ho teaches a method of determining the amount of insulin in a biological sample (horse/equine plasma, title, abstract and last paragraph of page 185) by tandem mass spectrometry.  In the method described on pages 185-188, the insulin is processed to enrich the sample in the various insulins that were present (see table 1 for the different insulins being tested including human insulin with a precursor ion m/z of 1162.5) by procedures including solid phase extraction and liquid chromatography.  After the enrichment procedure, the insulins are subjected to an ionization source under conditions to generate one or more ions detectable by mass spectrometry that are used to determine the amount of the various insulin molecules present in the sample.  Table 1 also gives product ions including ions at m/z of 226 and 345 and detection levels of 50 pg/mL or 8.7 fmol/mL for human insulin.  Ho does not teach the determination of the amount of insulin using high resolution/high accuracy mass spectrometry.  
In the paper Thevis AC ’05 discloses a method for determining the amount of insulin in a plasma sample when taken from a human (p. 3581, left column, human insulin and synthetic analogs Humalog (Lispro), Novolog (Aspart), and Lantus (Glargine) were determined, see figure 1 for structures), by tandem mass spectrometry (title; p. 3582, left column, second paragraph, teaching a collision energy of 80 eV). In the method a sample is purified/enriched through use of an immunoaffinity chromatography (IAC) column and solid phase extraction cartridge (Oasis, see page 3581, right column last paragraph) and using liquid chromatography to produce portions of each type of insulin prior to subjecting the enriched portions to an ionization source under conditions suitable to generate one or more insulin ions detectable by mass spectrometry and determining the concentration of each insulin type by tandem mass spectrometry (title and page 3582 left column), wherein the amount of ions determined in step (d) is related to the amount of insulin in said sample (see 3582 left column). The biological sample is a human plasma (page 3581, right column last paragraph) or serum sample. The ionization source is an electron spray (ESI) ionization source (page 3582 first full paragraph) and the sample is subjected to acidic conditions prior to ionization in the positive mode (page 3582 first full paragraph). The mobile phase used during chromatography contains acetic acid and trifluoroacetic acid. There is no chemical modification of the insulin prior to ionization (page 3582 last paragraph). An ion with a mass to charge ratio of 226 distinguishes human insulin from the Humalog type (see page 3582, right column second full paragraph). Also figure 3a) identifies product ions of human insulin B-chain having mass to charge ratios (m/z) of at least 768.3, 345.3 and 226.2 of the four fold protonated precursor ion having mass to charge ratios (m/z) of 858.3. Mass Spectrometry of Intact Insulins and Isolated A- and B-Chains of Human Insulin and Humalog was described in the second to last paragraph on page 3581. Product ion spectra of bovine insulin, human insulin, and all synthetic insulins were recorded from the 5-fold protonated molecules, that is, m/z 1147.6 obtained from bovine insulin, m/z 1162.4 from human insulin, m/z 1162.4 from Humalog, m/z 1166.0 from Novolog, and m/z 1213.8 from Lantus, providing characteristic fragment ions of respective compounds. Owing to identical precursor ions of human insulin and Humalog, the determination of diagnostic fragment ions enabling the differentiation of these analytes by mass spectrometry is required. Hence, A- and B-chains of both drugs were prepared by disulfide reduction of the intact proteins, and product ion mass spectra of B-chains (3430 Da) comprising the discriminative sequence of the amino acids B28 and B29 were recorded from the 3-fold protonated molecule at m/z 1144.3. Other ions determined for the B-chain comes from an insulin B chain precursor ion with m/z of 858.3 (four fold protonated molecule, figure 3a), page 3582 last full paragraph). Disulfide reduction to provide isolated A- and B-chains of human and Humalog insulins was performed using tris(carboxyethyl)phosphine (TCEP-HCI, page 3581, right column second paragraph). Figure 1 shows the differences between human insulin a) and the three other analogs b)-d). It is noted that all of the analogs differ from human insulin in the B-chain (see also the paragraph bridging the columns of page 3579). This paragraph also clearly teaches that determination of human insulin and analogues, such as porcine insulin or synthetic rapidly or slowly acting variants is of high interest for different fields of analytical chemistry such as doping control and clinical and forensic analysis. The second full paragraph of page 3585 teaches the preparation of calibration curves which would allow one to determine the amount of insulin present.   Thevis AC ’05 does not teach the determination of the amount of insulin using high resolution/high accuracy mass spectrometry.  
In the thesis Maygoo studied and reported on the qualitative and quantitative analysis of human insulin, USP, by high-performance liquid chromatography and mass spectroscopy.  The instrument used is discussed on page 32.  Figure 15 in page 42 shows the mass spectra of human insulin with 3 peaks at 968.8 m/z, 1162.3 m/z and 1452.6 m/z.  The first paragraph on page 110 identifies these peaks as the 6+, 5+ and 4+ states respectively.   It is noted that all peaks are well above the background.  
In the paper Winger teaches discusses high-resolution accurate mass measurements of biomolecules using a new electrospray ionization ion cyclotron resonance mass spectrometer.  A novel electrospray ionization/Fourier transform ion cyclotron resonance mass spectrometer based on a 7-T superconducting magnet was developed for high-resolution accurate mass measurements of large biomolecules.  Ions formed at atmospheric pressure using electrospray ionization (ESI) were transmitted (through six differential pumping stages) to the trapped ion cell maintained below 10-9 torr.  The increased pumping speed attainable with cryopumping (> 105 L/s) allowed brief pressure excursions to above 10-4 torr, with greatly enhanced trapping efficiencies and subsequent short pumpdown times, facilitating high-resolution mass measurements.  A set of electromechanical shutters were also used to minimize the effect of the directed molecular beam produced by the ES1 source and were open only during ion injection.  Coupled with the use of the pulsed-valve gas inlet, the trapped ion cell was generally filled to the space charge limit within 100 ms.  The use of 10–25 ms ion injection times allowed mass spectra to be obtained from 4 fmol of bovine insulin (Mr 5734) and ubiquitin (Mr 8565, with resolution sufficient to easily resolve the isotopic envelopes and determine the charge states.  The microheterogeneity of the glycoprotein ribonuclease B was examined, giving a measured mass of 14,898.74 Da for the most abundant peak in the isotopic envelope of the normally glycosylated protein (i.e., with five mannose and two N-acetylglucosamine residues (an error of approximately 2 ppm) and an average error of approximately 1 ppm for the higher glycosylated and various H3PO4 adducted forms of the protein.  Time-domain signals lasting in excess of 80 s were obtained for smaller proteins, producing, for example, a mass resolution of more than 700,000 for the 4+ charge state (m/z 1434) of insulin.  Table 1 shows the degree to which molecular weights can be determined at this level of resolution.  The paragraph bridging the columns of page 574 teaches that the mass resolution required to determine accurately the charge state of the proteins studied is typically comparable to the molecular weight of the protein under investigation.  For those studies, this corresponds to a resolution of no more than 25,000.  Ultrahigh resolution becomes increasingly important when trying to solve real biological problems, such as separation of protein variants or adducts of very similar mass.  For example, mass resolution in excess of 500,000 is required to resolve (with a 50% valley definition) equimolar quantities of a single-chain hemoglobin modified by addition of three methyl groups versus addition of one acetyl group.  The required resolution increases by one to two orders of magnitude to separate components of the isotopic fine structure owing to the different mass defects of isotopic contributions.  Amino acid substitutions in large proteins can result in small mass defects that require increasingly higher mass resolution so as to distinguish certain variants (e.g., 0.036 Da for a lysine/glutamic acid substitution).  Many other examples exist in which multiple adductions and the inherent heterogeneity of many biopolymers complicate the mass spectrum and require higher mass resolution.  Figure 8 shows a high-resolution (> 700,000) positive ion ESI mass spectrum of bovine insulin (4+ charge state).   
In the paper Dodonov teaches high-resolution electrospray ionization orthogonal-injection time-of-flight mass spectrometer.  The concept of an “ideal” orthogonal-injection time-of-flight (O-TOF) mass spectrometer was proposed and a new high-resolution O-TOF mass spectrometer with an electrospray ion source and a molecule-ion reactor was described.  The instrument design was optimized for high resolution and sensitivity using the concept of an ideal O-TOF mass spectrometer.  A mass resolving power of about 20,000 (full width at half maximum) and a mass measurement accuracy in the 10 ppm range is demonstrated.  Figure 7 presents a schematic diagram of the ESI O-TOF mass spectrometer with molecule-ion reactor (MIR).  Figures 8 and 9 show spectra with the resolution (R) at FWHM.  The last paragraph of the conclusion section teaches that further development of ion-beam focusing techniques will enable higher resolution O-TOF instruments to be built in the future.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the measurements of Ho or Thevis AC ’05 with the instruments and/or techniques described by Winger or Dodonov because of the ability to better separate the molecules being analyzed as shown by Winger and Dodonov.  It also would have been obvious to one of ordinary skill in the art at the time the invention was made to use  any of the three relatively intense peaks shown by Maygoo for human insulin in the methods of Ho or Thevis AC ’05 because the spectra of Maygoo show that each of these peaks has intensity that is substantially greater than the baseline.  Examiner notes that based on the ability to determine m/z values shown by Winger and the m/z values reported by Maygoo for the three significant peaks of human insulin, the specifically claimed m/z values would have either been inherent or obvious in view of the instant combination of references.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to measurement of insulin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797